Citation Nr: 0913191	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  05-25 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the Veteran's previously denied claim of entitlement 
to service connection for a left knee disorder, claimed as 
secondary to a right knee disability

2.  Entitlement to service connection for a left knee 
disorder, to include as secondary to service-connected right 
knee disorder.

3.  Entitlement to a total disability evaluation based upon 
individual employability (TDIU) due to service connected 
disabilities.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
April 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from June 2005 and September 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which denied the benefits sought 
on appeal.


FINDINGS OF FACT

1.  An unappealed rating decision dated in March 2003, 
initially denied service connection for a left knee disorder, 
and an unappealed rating decision dated in July 2004 most 
recently continued the denial of service connection for a 
left knee disorder.

2.  The additional evidence submitted since the July 2004 
rating decision relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.

3.  The Veteran's left knee disorder is causally or 
etiologically related to his service-connected right knee 
disability.

4.  The Veteran's service-connected disabilities are shown to 
be of such a nature and severity as to preclude the 
performance of all types of substantially gainful employment.   


CONCLUSIONS OF LAW

1.  The July 2004 rating decision denying service connection 
for a left knee disorder is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2008).

2.  Evidence obtained since the July 2004 rating decision is 
new and material, and the claim for service connection for a 
left knee disorder is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).

3.  A left knee disorder is proximately due to or the result 
of a service connected disease or injury.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).

4.  The requirements for a total evaluation based on 
individual unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.16 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in March 2005, March 2006, and April 2006.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 
Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the Veteran's appeal.

New and Material Evidence

As noted above, in March 2003, the RO denied service 
connection for a left knee disorder finding no evidence of 
treatment for a left knee disorder in service.  The Veteran 
did not appeal the decision, and as such, it became final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Pursuant to an application submitted in May 2003, the Veteran 
sought to reopen his previously denied claim of service 
connection for a left knee disorder, to include as secondary 
to his right knee disorder.  In February 2004 and July 2004 
rating decisions, the Veteran's claim of service connection 
for a left knee disorder was reopened, but it was denied on 
the merits finding it was neither incurred in, or aggravated 
by service, nor was the Veteran service-connected for a right 
knee disorder to warrant service connection on a secondary 
basis.  The Veteran was notified of that decision and of his 
appellate rights, but did not appeal that decision.  This 
also represents a final decision.  See 38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.

In January 2005, the Veteran again requested that his claim 
of service connection for a left knee disorder be reopened.  
Generally, where prior RO decisions have become final, they 
may only be reopened through the receipt of new and material 
evidence.  38 U.S.C.A. § 5108.  Where new and material 
evidence is presented or secured with respect to claims which 
have been disallowed, the Secretary shall reopen the claims 
and review the former dispositions of the claims.  Evidence 
presented since the last final denial will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).  New and material evidence means existing 
evidence that by itself, or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and it must raise 
a reasonable possibility of substantiating the claim.  Id.  
The credibility of new evidence is to be presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the July 2004 rating 
decision, included, the Veteran's service treatment records 
(STRs) and post-service treatment records evidencing 
degenerative joint disease in the Veteran's knees.  Of note, 
the Veteran's claim of service connection for a right knee 
disorder had also been denied during that time period.  

The most pertinent evidence received since July 2004 
includes, a January 2005 opinion linking the Veteran's 
current degenerative joint disease of the left knee to the 
right knee weakness caused by his right knee disability, and 
a June 2007 rating decision which awarded service connection 
for degenerative joint disease of the right knee.  

Based upon careful review of the evidence received since July 
2004, the Board finds that the nexus opinion received, when 
coupled with the June 2007 rating decision granting service 
connection for right knee degenerative joint disease, 
constitutes new and material evidence.  This evidence is new 
as it was not before agency decision makers when deciding the 
original claim, and it is material because it speaks to an 
unestablished fact necessary to substantiate the claim.  
Specifically, the Veteran was originally denied service 
connection for a left knee disorder because he was not 
service connected for a right knee disorder and there was no 
opinion linking the Veteran's current left knee disorder to 
service or a service-connected disability.  The Board notes 
that the credibility of this new and material evidence is 
presumed for purposes of reopening the claim.  Therefore, the 
Veteran's previously denied claim of service connection for a 
left knee disorder is reopened.

Service Connection

The Veteran seeks service connection for a left knee disorder 
as secondary to his service-connected right knee disability.  
The Veteran does not contend that his left knee disorder is 
directly related to service.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Moreover, where a 
service-connected disability causes an increase in, but is 
not the proximate cause of, a nonservice-connected 
disability, the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

It is important to note that is the defined and consistently 
applied policy of VA to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

Consistent with the Veteran's assertions, there is no 
evidence of an in-service injury to his left knee or a 
diagnosis of any left knee disorder during service.  The 
Veteran's August 1967 induction examination revealed pre-
service treatment for a knee injury and that his knee was 
prone to locking.  The report did not reveal which knee was 
prone to locking.  The Veteran reported that he injured his 
right knee when jumping 20 feet from a helicopter during 
combat operations in Vietnam.  

There is no question that the Veteran currently has a left 
knee disorder.  In the past he had been treated for 
osteoarthritis of the knees and is currently diagnosed as 
having degenerative joint disease of the knees.  The issue 
before the Board is whether the Veteran's left knee disorder 
is attributable to service and/or secondarily related to a 
service-connected disorder.

As briefly referenced above, in January 2005, the Veteran's 
treating physician indicated that the Veteran's left knee 
disorder was caused by overuse of the left knee to compensate 
for the weakness in his right knee.  The physician indicated 
that he reviewed the Veteran's medical treatment records and 
examinations, and opined that it was more likely than not 
that the Veteran's left knee disorder was related to his 
right knee disorder.  He further noted that the Veteran 
experienced these knee disabilities for a long period of 
time.  

In December 2005, the Veteran underwent a VA examination of 
the joints.  He was diagnosed as having bilateral 
degenerative joint disease of the knees.  The examiner opined 
that the Veteran's right knee degenerative joint disease was 
more likely than not related to his in-service injury, but 
his left knee degenerative joint disease was less likely than 
not secondary to his right knee condition.  The examiner 
indicated that the Veteran's bilateral knee condition was 
caused by multiple factors, including gouty arthritis of the 
knees and morbid obesity.  

The Board notes that under the "benefit-of-the-doubt" rule, 
where there exists "an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter," the veteran shall 
prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 
(1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 
(1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained with regard to the question of whether the 
Veteran's left knee disorder is related to his service-
connected right knee disorder.  Because a state of relative 
equipoise has been reached in this case, the benefit of the 
doubt rule will therefore be applied.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 
421 (1993).  

Given the evidence as outlined above, the Board finds that 
the Veteran is entitled to service connection for his left 
knee disorder as secondary to his service-connected right 
knee disorder.  In January 2005, the Veteran's treating 
physician opined that his left knee disorder was secondarily 
related to his right knee weakness.  Upon examination in 
December 2005, the examiner indicated that the Veteran's left 
knee disorder was less likely than not related to his right 
knee disorder.  The Board finds that the evidence for and 
against the claim is at least in relative equipoise, and as 
such, the Veteran is awarded service connection for his left 
knee disorder.

TDIU

The Veteran essentially contends that the combination of his 
service-connected disabilities renders him unable to obtain 
or maintain any type of substantially gainful employment.  
The application for increased compensation based on 
unemployability received in April 2006 shows that the Veteran 
reported he received a Bachelor of Science degree in animal 
science, and had occupational experience as a postal worker.  
The Veteran reported that he became too disabled to work in 
July 1997.  He advised that the pain and dysfunction in his 
left shoulder, knees and feet progressively worsened and he 
was unable to complete his job tasks.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more with sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16.

The Veteran is currently service-connected for post-traumatic 
stress disorder, evaluated at 50 percent; for diabetes 
mellitus evaluated at 20 percent; for tinnitus evaluated at 
10 percent; for degenerative joint disease of the right knee 
evaluated at 10 percent; for peripheral neuropathy of the 
right upper extremity evaluated at 10 percent; for peripheral 
neuropathy of the left upper extremity evaluated at 10 
percent; for peripheral neuropathy of the right lower 
extremity evaluated at 10 percent; for peripheral neuropathy 
of the left lower extremity evaluated at 10 percent; and a 
noncompensable evaluation for bilateral hearing loss.  As of 
June 2005, the Veteran's combined evaluation is 80 percent.  
Therefore, the Veteran meets the percentage threshold 
requirements provided in 38 C.F.R. § 4.16(a) for 
consideration of entitlement to TDIU.  Thus, the issue before 
the Board is whether the Veteran is unable to secure or 
follow a substantially gainful occupation as a result of his 
service-connected disabilities.  

The Veteran reported retirement in 1997 based upon physical 
limitations, including osteoarthritis of the knees.  The 
Veteran was awarded Social Security Disability benefits in 
April 2003 primarily based upon osteoarthritis of the knees, 
as well as for obesity and hyperalimentation.  

In November 2006, the Veteran's primary healthcare provider 
indicated that the Veteran's combined service-connected 
disabilities, including peripheral neuropathy, impede in his 
ability to perform his necessary job duties.  The physician 
indicated that the Veteran's neuropathy, as opposed to his 
arthritis, most likely caused his disabling impairment.  

In February 2007, the Veteran underwent a General Medical VA 
examination to determine whether the Veteran was unemployable 
due to his diabetic peripheral neuropathy.  The examiner 
referenced the Veteran's difficulty standing for long periods 
of time during his employment and just prior to his 
retirement in 1997.  It was also noted that the Veteran had 
continued problems with degenerative joint disease of the 
knees and ankles.  The Veteran was noted to be diagnosed as 
having diabetic peripheral neuropathy in 2005, which 
postdated the problems associated with the Veteran's 
unemployability.  The examiner indicated that when the 
Veteran became unemployed in 1997, the disability of the 
joints of his lower extremities were his primary disabling 
condition.  He opined that it was less likely than not that 
the Veteran's service-connected diabetic peripheral 
neuropathy was originally, or later the cause of his 
disabilities leading to unemployability.  This examiner 
further noted that the November 2006 opinion lacked rationale 
regarding the finding that peripheral neuropathy caused the 
Veteran's unemployability.  

In a July 2007 letter from the Veteran's VA treating 
physician, it was noted that both the Veteran's service 
connected and nonservice-connected disabilities caused his 
unemployability.  

In support of the Veteran's claim, there are Social Security 
records which show that the Veteran has been found to be 
totally disabled as a result of osteoarthritis of the knees, 
and he was recently service-connected for degenerative joint 
disease of the right knee; and pursuant to this decision, he 
is also service-connected for degenerative joint disease of 
the left knee.  In November 2006 the Veteran's primary care 
physician indicated that the Veteran was unemployable due to 
his peripheral neuropathy.  Following a February 2007 VA 
examination, the examiner indicated that the Veteran's 
peripheral neuropathy post-dated his discontinued employment 
and that his bilateral degenerative joint disease of the 
knees caused him to be unemployable.  Further, in a July 2007 
letter, the Veteran's VA treating physician indicated that 
both the Veteran's service-connected and nonservice-connected 
disabilities rendered him unemployable. 

This evidence creates a reasonable doubt as to whether the 
Veteran is able to obtain and maintain any type of 
substantially gainful employment.  Resolving any reasonable 
doubt regarding this matter in the Veteran's favor, 
entitlement to TDIU due to service-connected disabilities is 
established.



ORDER


New and material evidence having been received, the Veteran's 
claim of service connection for a left knee disorder is 
reopened.

Service connection for a left knee disorder is granted.

Subject to the provisions governing the award of monetary 
benefits, a total evaluation based on individual 
unemployability due to service-connected disabilities is 
granted 



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


